March 11, 1904. The opinion of the Court was delivered by
We do not think this case can be distinguished in principle from Lynch v. Spartan Mills, 66 S.C. 12. The views there expressed are in accord with the decisions of other Courts. Monahan v. NorthwesternContracting Co., 84 Wis. 586, 54 N.W., 1025; Carey v.Ry. Co., 67 Wis. 608, 31 N.W., 163; Ry. Co. v. Templeton,87 Tex., 42; 26 S.W. 1066; Cox v. Providence Gas Co.,17 R.I. 199, 21 Atl., 344; Preston v. R.R. Co., 64 Vt., 280,25 Atl., 486. The motion to make the complaint more definite and certain should have been refused.
The judgment of this Court is, that the judgment of the Circuit Court be reversed.